 

Liebowitz @Law Firm, PLLC

1] SUNRISE PLAZA, STE. 305

Liebowitz Law F | rm, PLLC VALLEY STREAM, NY 11580

(516) 233-1660

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS www.LiEBOWITZLAWFIRM.COM

 

February 18, 2020

VIA ECF

Hon. Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street, Room 21A
New York, NY 10007

Re: Dvir v, Lightworkers Media OTT LLC, 1:]9-cv-8781 (NRB)

Dear Judge Buchwald:

We represent Plaintiff Natan Dvir (‘Plaintiff’) in the above-captioned case and write to
respectfully request a one-week extension of time to respond to the Court’s order dated February
5, 2020 .[Dkt. #15] J ,
(1) the original deadline is February 26, 2020; the proposed new deadline is March 4, 2020. (7 2 oft
(2) Plaintiff has not sought any previous requests for adjournment or extension. Lith unlde
(3) No previous requests were granted or denied. y, :

(4) Defendant consents to the requested relief.

The requested extension does not affect any other scheduled dates

Respectfully Submitted,

s/richardliebowitz/
Richard Liebowitz

Counsel for Plaintiff
